Appeal from an order of the Court of Claims (Diane L. Fitzpatrick, J.), entered June 26, 2014. The order awarded claimant money damages after a trial.
It is hereby ordered that said appeal is dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]).
All concur except Sconiers, J., who is not participating. Present — Smith, J.P., Centra, Peradotto, Sconiers and Whalen, JJ.